UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR 2 8 2004

Ms. Marcia Mittnacht
State Director
Massachusetts Department of Education
350 Main St .
Malden, Massachusetts 02148-5023
Dear Ms . Mittnacht:
I am responding to your memorandum of March 11, 2004 requesting approval for the
Massachusetts Department of Education (MASSDE) to change the child count date to October 1
for its annual collection of data under Part B of the Individuals with Disabilities Education Act
(IDEA) .
In your memorandum you explain that Massachusetts requires local educational agencies (LEAs)to submit data on every publicly funded student as of October 1 to meet several federal and State
reporting requirements . MASSDE also requires LEAs to submit student-level information as of
December 1 for all students with disabilities solely for Part B reporting . You indicate that
permitting MASSDE to allow Part B reporting on October 1 would reduce the time and resources
that are required to complete two separate student-level data collections .
OSEP is highly supportive of MASSDE's efforts to simplify Federal reporting requirements .
However, the final regulations implementing Part B of the IDEA require that States include in an
annual report to the Secretary a table showing the number of children with disabilities receiving
special education and related services on December 1, or, at the State's discretion, the last Friday
in October of that school year (34 C .F .R. ยง300.751(a)). To collect child count data on a different
day would be inconsistent with the Part B regulations . Neither the Office of Special Education
Programs (OSEP) nor the Secretary has the authority to waive this requirement .
Please do not hesitate to contact Ken Kienas of my staff at 202-205-9057 if you have any
questions or if we can provide assistance in your efforts to better utilize existing resources and
reduce paperwork.
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs

400 MARYLAND AVE ., S.W ., WASHINGTON, D .C . 20202
www.ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

